UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
BARRY VALLEN,

                           Plaintiff,          MEMORANDUM & ORDER
                                               16-CV-2632(JS)(ARL)
          -against–

CAROL HALL,

                         Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Barry Vallen, pro se
                    0142991
                    Pilgram Psychiatric Center
                    998 Crooked Hill Road, Ward 401
                    West Brentwood, New York 11717

For Defendants:       Lori L. Pack, Esq.
                      New York State Attorney General Office
                      300 Motor Parkway, Suite 205
                      Hauppauge, New York 11788

SEYBERT, District Judge:

          On March 22, 2019, this Court dismissed Plaintiff’s

claims against defendant Carol Hall without prejudice and with

leave to amend.   (See Mem. & Order, D.E. 27.)      The Court warned

Plaintiff that “failure to file an Amended Complaint under Docket

No. 16-CV-2632 within thirty (30) days of the date of this Order

will result in dismissal of the case with prejudice” and “his

failure to timely file an Amended Complaint will lead to the

dismissal of his complaint against Hall WITH PREJUDICE and the

case will be closed.”   (Mem. & Order at 20, 19.)
           Well over thirty days have elapsed since this Court’s

Order,   and   Plaintiff   has   not   filed   an   Amended   Complaint   or

otherwise taken any action to prosecute this case.1               Thus, in

accordance with the prior Order, all claims against defendant Hall

are DISMISSED WITH PREJUDICE.

           Given Plaintiff’s pro se status, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal taken from this

Order would not be taken in good faith and therefore in forma

pauperis status is DENIED for purposes of an appeal.          See Coppedge

v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 920-21,

8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff, to enter judgment accordingly,

and to mark this case CLOSED.



                                           SO ORDERED.



                                           /s/_JOANNA SEYBERT _____
                                           Joanna Seybert, U.S.D.J.

Dated:     September 30, 2019
           Central Islip, New York




1 After this Court’s March 22, 2019 Order, Plaintiff filed notice
of an interlocutory appeal. (D.E. 28). By Mandate of the
Second Circuit Court of Appeals, the appeal was dismissed as
Plaintiff failed to pay the fee or move for in forma pauperis
status. (Mandate, D.E. 29.)
                                       2
